Case 19-40041-KKS Doc 37 Filed 05/16/19 Page1of4

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF FLORIDA

TALLAHASSEE DIVISION
IN RE: CASE NO.: 19-40041-KKS
CHAPTER 13
MARY RAYSHELL HOLMES
Debtor. /

 

CHAPTER 13 TRUSTEE'S MOTION TO DISMISS
(AMENDS DOC. 26)

 

NOTICE OF OPPORTUNITY TO
OBJECT AND FOR HEARING

Pursuant to Local Rule 2002-2, the Court will consider the relief requested
in this paper without further notice or hearing unless a party in interest files a
response within twenty-one (21) days from the date set forth on the proof of
service plus an additional three (3) days for service if any party was served by
U.S. Mail, or such other period as may be specified in Fed. R. Bankr. P. 9006(f).

If you object to the relief requested in this paper, you must file an
objection or response electronically with the Clerk of the Court or by mail at 110
E. Park Avenue, Suite 100, Tallahassee, FL 32301, and serve a copy on the
Chapter 13 Trustee, Leigh D. Hart, at Post Office Box 646, Tallahassee, FL
32302, and any other appropriate person within the time allowed. If you file and
serve a response within the time permitted, the Court will either schedule and
notify you of a hearing or consider the response and grant or deny the relief
requested without a hearing.

If you do not file a response within the time permitted, the Court will
consider that you do not oppose the relief requested in the paper, will proceed
to consider the paper without further notice or hearing, and may grant the relief
requested.

 

 

 

COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through her
Case 19-40041-KKS Doc 37 _ Filed 05/16/19 Page 2of4

undersigned attorneys, and hereby files this Amended Motion to Dismiss, and in
support thereof states as follows:

l. The Debtor(s) filed this Chapter 13 case on January 25, 2019.

2. The Debtor(s) should have paid a total of $11,113.98 to the Trustee;
however, the Debtor(s) has only paid $7,430.00 to the Trustee. Therefore, the
Debtor(s) is delinquent as evidenced by a copy of the receipts attached.

3. The Debtor(s) has failed to provide a copy of the 2017 United States
Income Tax Return, and a copy of the 2018 United States Income Tax Return, or
valid extension, and any applicable refund, to the Chapter 13 Trustee.

Sufficient cause exists to dismiss this case.

WHEREFORE, the Chapter 13 Trustee prays that this case be dismissed and
for such other and further relief as the Court may deem appropriate.

RESPECTFULLY SUBMITTED.

/ nD

/s/William J. Miller, Jr.
OFFICE OF CHAPTER 13 TRUSTEE
POST OFFICE BOX 646
TALLAHASSEE, FL 32302
Idhecf@earthlink.net
(850) 681-2734 "Telephone"
(850) 681-3920 "Facsimile"
Case 19-40041-KKS Doc 37 Filed 05/16/19 Page 3of4

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and accurate copy of the foregoing has
been furnished by the court's current CM/ECF notice of electronic filing or first

class mail to:

MARY RAYSHELL HOLMES
835 GRIFFIN ST.
TALLAHASSEE, FL 32304

INDIA FOOTMAN, ESQUIRE
1695 METROPOLITAN CIRCLE
SUITE 3

TALLAHASSEE, FL 32308

on the same date as reflected on the Court's docket as the electronic filing date for
/s/Leigh D. Hart or

/s/William J. Miller, Jr.
OFFICE OF CHAPTER 13 TRUSTEE

this document.

May 15, 2019
Case 19-40041-KKS Doc 37 Filed 05/16/19 Page4of4

EXHIBIT
IF BLANK, THERE ARE NO RECEIPTS

 

Receipts Paid:

DATE AMOUNT
Mar 13, 2019 C.CK $3,720.00
Apr 22, 2019 C.CK $3,710.00

TOTAL AMOUNT PAID: 7,430.00
